MR. JUSTICE HOLLOWAY
delivered tbe opinion of tbe court.
This canse was before this court on a former appeal (Lyon v. Chicago, M. & St. P. Ry. Co., 45 Mont. 33, 121 Pac. 886.) Upon the second trial the defendants prevailed and plaintiff has appealed from the adverse judgment. A somewhat extended statement precedes our former opinion, and only such facts will be restated as are necessary to illustrate the single question now presented. The line of the railway company’s road through Hellgate canyon was constructed along the river. At a particular bend in the river near Drummond, earth, rock and gravel were taken from the right of way for making grades and fills, with the result that a barrow-pit, deeper than the river channel, was excavated, leaving a portion of the natural surface of the earth between the pit and the river for an embankment or berm. In June, 1908, this embankment or berm was washed away. Large quantities of debris were carried upon plaintiff’s land, and the river itself cut a new channel through her property, causing the damage for which redress was sought in this action. The defendants were charged with negligence in excavating the barrow-pit to a point so near the river that the embankment remaining was insufficient in thickness and strength to retain the waters of the river within its natural channel, and because of this negligence the embankment gave way, with the resulting injury to plaintiff’s property. The defendants denied any negligence on their part and pleaded that the embankment was destroyed by an unprecedented flood or an act of God, and that the debris was carried to and upon plaintiff’s land by the waters of the river flowing through a slough and certain ditches which plaintiff maintained as a part of her irrigating system. Upon the trial the court submitted instruction No. 14, to which plaintiff objected upon the ground that “under the facts in this *537[1] case, the going out of the berm or embankment made out a prima facie case of negligence against the defendants, and the burden was upon them to show that they exercised ordinary care and prudence in leaving the embankment as they did.” The same objection was made to instruction No. 15, but is not applicable at all, and that instruction is dismissed from further consideration. The objection to instruction 14 raises the only question which appellant has presented for determination.
If, by the objection made, counsel meant to urge that the burden of proof shifted to defendants, they were in error. Upon the issue of defendants’ negligence plaintiff had the affirmative, and every rule of law and logic imposes upon her the burden of proving that negligence as alleged, by a preponderance of the evidence. (Rev. Codes, sec. 7972; Kipp v. Silverman, 25 Mont. 296, 64 Pac. 884; Gallick v. Bordeaux, 31 Mont. 328, 78 Pac. 583; Woods v. Latta, 35 Mont. 9, 88 Pac. 402.) There is not any instance where from the bare fact that an injury occurs an inference of negligence can be drawn. (Benedick v. Potts, 88 Md. 52, 41 L. R. A. 478, 40 Atl. 1067.) We assume, however, that counsel meant no more than that the embankment gave way under such circumstances as pointed clearly to defendants’ negligence as the cause, and called for them to go forward with the proof in explanation of their connection with it.
The rule res ipsa loquitur invoked by appellant, when properly applied, operates to make out a prima facie case, but goes [2] no further. (Hardesty v. Largey Lumber Co., 34 Mont. 151, 86 Pac. 29; 8 Thompson’s Com. on the Law of Negligence, sec. 3635; 1 Elliott on Evidence, sec. 91.) It has the force and effect of a disputable presumption of law and supplies the place of proof necessarily wanting. (Spaulding v. Chicago & N. W. Ry. Co., 33 Wis. 582; Beeman v. Puget Sound Traction etc. Co., 79 Wash. 137, 139 Pac. 1087.) The maxim applies in negligence eases upon the theory that the plaintiff is not in a position to show the particular circumstances which caused the offending instrumentality to operate to his injury, but that the defendant, *538having its exclusive management and control, and being thus more favorably situated, possesses the knowledge of the cause of the accident, and should, therefore, be required to produce the evidence in explanation. (Lynch v. Ninemire Packing Co., 63 Wash. 423, 115 Pac. 838; City Water Power Co. v. City of Fergus Falls, 113 Minn. 33, Ann. Cas. 1912A, 108, 32 L. R. A. (n. s.) 59, 128 N. W. 817; Griffen v. Manice, 166 N. Y. 188, 82 Am. St. Rep. 630, 52 L. R. A. 922, 59 N. E. 925.) The rule does not apply, however, in any case where from the evidence different inferences may be drawn as to the producing cause of the injury (McGowan v. Nelson, 36 Mont. 67, 92 Pac. 40; Andree v. Anaconda Copper Min. Co., 47 Mont. 554, 133 Pac. 1090); and since its effect is that of a presumption only, it cannot exist in the presénce of the known facts. (Gibson v. International Trust Co., 177 Mass. 100, 52 L. R. A. 928, 58 N. E. 278; Bell [3] v. Town of Clarion, 113 Iowa, 126, 84 N. W. 962.) If the plaintiff is in position to allege the specific negligent acts which caused the injury and can produce evidence in support of the charge sufficient to make out a prima facie case, the doctrine res ipsa loquitur cannot be invoked, for to apply it under such circumstances would permit the jury to give double weight to the evidence: first to the, facts themselves, and also to the inference or presumption which the law deduces from the existence of those facts, or some of them. (1 Elliott on Evidence, sec. 92.)
Upon the trial plaintiff sought to prove in her case in chief the specific acts of negligence charged in her complaint, and that such negligence was the proximate cause of the injury to her property. The evidence thus produced, if believed by the jury, amply sustained her pleading and made out a prima facie case. . This was the view of the trial court also. The bill of exceptions epitomizes the proof and recites that “the evidence introduced in behalf of the plaintiff tended to show that the defendants were guilty of negligence, in connection with leaving the berm as it was left, and the testimony introduced in behalf of the defendants tended to show that the defendants were not guilty of negligence in that connection; the testimony of the *539defendants tending to show that the damage to plaintiff’s premises was caused by the waters of the Bergman slough overflowing her premises; the testimony of the plaintiff tending to show that the waters of the Bergman slough in no manner tended to cause the damage.”
Having established a prima facie case by evidence of the facts constituting the negligence which caused her damage, plaintiff could not invoke the rule res ipsa loquitur. The cause was properly submitted to the jury upon the evidence, not upon presumptions. Instruction 14 is not open to the objection interposed.
The judgment is affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.